Citation Nr: 0425695	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  99-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia




THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant was ordered to active duty for training 
(ACDUTRA) from November 1962 to June 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Atlanta, 
Georgia, Regional Office (RO).  In January 2001, the Board 
remanded this case to the RO for further development.  


FINDING OF FACT

Diabetes mellitus was not manifest during the appellant's 
period of ACDUTRA.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a June 2001 VCAA 
letter.  In this case, the claimant was informed of the duty 
to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what she 
could do to help his claim and notice of how his claim was 
still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA sought to ensure that all service medical 
records have been located.  No further records are available 
for review.  The veteran was scheduled for VA examinations, 
but did not attend them.  There are no available records 
remaining to obtain.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

The appellant had ACDUTRA from November 1962 to June 1963.  
His service medical records show that on entrance, his urine 
glucose was "REG."  His endocrine system was normal.  On 
his April 1963 separation examination, his urine glucose was 
negative.  His endocrine system was normal.  On his Report of 
Medical History, the appellant certified that he had not had 
diabetes.  Service records reflect that in March 1969, the 
appellant was discharged from Reserve service for a physical 
disability.  It does not show the nature of that disability.  

Post-service, the appellant was seen at Glynn-Brunswick 
Memorial Hospital in November 1972.  It was noted that he had 
diabetes mellitus.  The appellant was seen in May 1986 at 
Glynn-Brunswick Memorial Hospital.  It was noted that he had 
diabetes mellitus.  The appellant reported that he had been 
insulin-dependent since he was 18 years of age.  Subsequent 
records dated in the 1990's confirmed that the appellant had 
diabetes mellitus.  Likewise, VA records dated from the 
1990's through 2002 also confirmed that the appellant had 
diabetes mellitus.  

Correspondence was received from W. A., M.D., who stated that 
he had treated the appellant for diabetes during 1966 and 
1967.  He noted that the appellant was previously treated by 
a physician, Dr. K., who had died.  This physician, Dr. K., 
originally diagnosed the appellant with diabetes.  

In support of his claim, the appellant submitted lay 
statements from individuals who served with him during his 
period of ACDUTRA.  They all stated that they became aware of 
his diabetes while they were serving with him.

In addition, a statement was received from J.O. in which this 
person stated that he was a medic assigned to the appellant's 
service unit in approximately May 1963.  He stated that he 
noticed that the veteran showed signs of diabetes.  Since 
there were no doctors assigned to the unit, he advised the 
appellant to go to his civilian doctors, Dr. K (who is 
deceased) and Dr. W.A., who diagnosed him as having diabetes.  
This person stated that he treated the appellant with shots, 
as needed.  He stated that the appellant was discharged due 
to his diabetes.  

In March 2003 and March 2004 letters, VA contacted J.O. in 
order to have him provide verification of his credentials as 
a medic/medical professional.  Although the claimant 
indicated that J.O. responded, this was not the case.  There 
was no response to either letter.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1131.  

The appellant had ACDUTRA from November 1962 to June 1963.  
He contends that disease, diabetes mellitus, was incurred 
therein.  

The appellant did not serve in combat; thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

The appellant does not have active service; therefore, he is 
not entitled to the one-year presumption of service 
connection.  38 U.S.C.A. § 1112.  
Diabetes mellitus will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from a period of service.  38 U.S.C.A. §§ 
1101(3), 1110, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The appellant as a lay person has not been shown to be 
capable of making medical conclusions, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board notes that 
while the appellant is competent to report symptoms, he does 
not have medical expertise.  Therefore, he cannot provide 
opinions regarding diagnosis and causation.  The same is true 
of the lay statements of record.  

In this case, the service medical records are negative for 
complaints, findings, treatment, or diagnosis of diabetes 
mellitus.  On the April 1963 separation examination, the 
urine glucose was negative.  The appellant's endocrine system 
was normal.  On his Report of Medical History, the appellant 
certified that he had not had diabetes.  Post-service, there 
is no record of manifestations or of a diagnosis of diabetes 
mellitus in proximity to service.  The post-service records 
show that the appellant was treated for diabetes by Dr. W.A. 
in 1966.  Dr. W.A. stated that the original diagnosis of 
diabetes mellitus was made by Dr. K., but he did not state 
when that diagnosis was made.  

The appellant maintains that he was diagnosed as having 
diabetes mellitus at the age of 18 years, while he was 
specifically on ACDUTRA.  The appellant is not competent to 
state a diagnosis, but he is competent to state that he was 
taking insulin.  Therefore, the Board must assess the 
credibility of his statement.  

There is both supporting evidence and evidence which does not 
support his claim.  The evidence which does not support his 
claim is the lack of any documentation in the medical records 
that the veteran had manifestations or a diagnosis of 
diabetes mellitus during his ACDUTRA.  His April 1963 
separation examination shows that manifestations of diabetes 
were not present.  His urine glucose was negative and the 
appellant himself certified at that time that he did not have 
diabetes.  The appellant was separated from service in June 
1963.  Thereafter, there are no post-service records 
reflecting manifestations or diagnosis of diabetes until 
1966.  

The evidence supporting the veteran's claim consists of lay 
statements, the opinion of J.O., and the notation in a 1986 
record that the appellant had had diabetes since he was 18.  

The lay statements are from individuals who served the 
appellant during his period of ACDUTRA.  They all stated that 
they became aware of his diabetes while they were serving 
with him.  However, since none of these individuals have 
medical expertise, they are not competent to make a 
diagnosis.  Although they are competent to state what they 
may have observed, they did not do so.  None of these persons 
indicated what they observed of the appellant which would be 
indicative of diabetes mellitus.  Therefore, their statements 
are not competent.  

With regard to the statement of J.O., he stated that from May 
1963, he was a medic assigned to the appellant's service unit 
and that he noticed that the appellant showed signs of 
diabetes.  Since there were no doctors assigned to the unit, 
he advised the appellant to go to his civilian doctors, Dr. K 
(who is deceased) and Dr. W.A., who diagnosed him as having 
diabetes.  This person stated that he treated the appellant 
with shots, as needed.  He stated that the appellant was 
discharged due to his diabetes.  In March 2003 and March 2004 
letters, VA contacted J.O. in order to have him provide 
verification of his credentials as a medic/medical 
professional.  Although the appellant indicated that J.O. 
responded, this was not the case.  There was no response to 
either letter.  

Thus, although J.O. purported to be a medic who treated the 
appellant after April 1963 and gave him shots, there is no 
verification that this person has any medical expertise and 
has competence to state that the appellant showed signs of 
diabetes or that he had diabetes.  This person was provided 
more than one opportunity to furnish the appropriate 
verification.  He did not do so.  As such, his statement is 
not credible or competent and will not be afforded probative 
value.  This person also stated that he referred to appellant 
to two civilian doctors.  The first physician is deceased and 
there are no records.  Dr. W.A. verified that the appellant 
was in fact treated by this decreased physician before he was 
treated by Dr. W.A., and that this physician initially 
diagnosed the appellant has having diabetes mellitus, but Dr. 
W.A. did not state when the appellant was treated by this 
other physician or when this initial diagnosis was made.  It 
is significant to note that the appellant was not treated by 
Dr. W.A. until 1966, three years after he was separated from 
service on June 1, 1963.  This also tends to show that J.O.'s 
statement that he specifically referred the appellant to Dr. 
W.A. after he noted signs of diabetes mellitus in May 1963 is 
not credible.  The appellant was not seen for 3 more years by 
this physician.  This tends to show that the appellant did 
not have such signs of diabetes during his last month of 
ACDUTRA.  Thus, this does not support the appellant's 
contentions.  

Further, to the extent that the appellant reported to a 
private physician that he had been insulin-dependent since he 
was 18 years of age, a bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, 
that notation is not competent evidence.  

In sum, the evidence that supports the appellant's claim is 
not competent or credible and is therefore not afforded 
probative value.  Conversely, the evidence that does not 
support his claim is competent, credible, and afforded 
probative value.  This evidence shows that there were no 
manifestations or diagnosis of diabetes mellitus during 
service.  The appellant specifically denied a history of 
diabetes mellitus at the time of his separation.  There is no 
competent evidence establishing that post service diagnosis 
of diabetes mellitus is related to service.  

The appellant requests a VA examination.  The record shows 
that the appellant was scheduled for two VA examinations and 
chose not to attend.  Although he has since requested an 
examination, the Board finds that the evidence of record is 
adequate to decide his appeal.  See 38 C.F.R. § 3.326.  The 
Board accepts that the veteran has diabetes mellitus; there 
is no need for an examination to show the same.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
appellant 's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



